Exhibit 10.14

 

Ingredion Incorporated

Stock Incentive Plan

Restricted Stock Units Award Agreement

 

Ingredion Incorporated (the “Company”) has granted you an award of Restricted
Stock Units (the “Award”) under the Ingredion Incorporated Stock Incentive Plan
(the “Plan”).  The Award represents the right to receive shares of Company
Common Stock in the future.  The grant date of the Award and the number of
Restricted Stock Units covered by this Award are set forth in the document you
have received entitled “Notice of Grant of Restricted Stock Units”.  The Notice
of Grant of Restricted Stock Units and this Restricted Stock Units Award
Agreement collectively constitute the Agreement relating to the Award.  This
Award Agreement and the Plan together govern your rights under the Award and the
Plan and set forth all of the conditions and limitations affecting such rights.

 

Capitalized terms used in this Award Agreement shall have the meanings ascribed
to them in the Plan or in this Award Agreement. If there is any inconsistency
between the terms of this Award Agreement and the terms of the Plan, except as
otherwise expressly provided in the Plan, the Plan’s terms shall supersede and
replace the conflicting terms of this Award Agreement.

 

Overview of Your Grant

 

1.              General.  Except as provided below, you shall not be entitled to
any privileges of ownership with respect to the shares of Common Stock subject
to the Award unless and until, and only to the extent, the Restricted Stock
Units subject to the Award are settled and you become a stockholder of record
with respect to such shares as provided herein.  The Company agrees to reserve
and keep available, either in treasury or out of its authorized but unissued
shares of Common Stock, the full number of shares subject to the Award.

 

2.              Grant Date.              , 20  .

 

3.              Vesting Period. The Restricted Stock Units awarded and/or
credited under this Award Agreement will become fully vested on [third
anniversary of grant date} (the “Vesting Date”).  During the period beginning on
the Grant Date and ending on the Vesting Date (the “Vesting Period”) the
Restricted Stock Units awarded and/or credited under this Award Agreement may
not be sold, transferred, assigned, pledged, hypothecated or otherwise
encumbered or disposed of, except as provided in the Plan or this Award
Agreement.  If all of the terms and conditions of this Award Agreement and the
Plan are met on the Vesting Date, subject to Section 11 of this Award Agreement,
then you will be issued certificates for the number of shares of Common Stock
subject to the Restricted Stock Units then held by you which were issued and/or
credited to you under this Award Agreement.  The issuance shall occur upon the
Vesting Date or as soon as administratively practicable thereafter (but in no
event later than thirty (30) days following the Vesting Date).  [Notwithstanding
the effect that Section 5.8(a)(1) of the Plan would otherwise have, unless
otherwise determined by the Committee, in the event of a Change in Control
pursuant to Section 5.8(b)(3) or (4) of the Plan  in connection with which the
holders of Common Stock receive shares of common stock that are registered under
Section 12 of the Exchange Act (and, for the avoidance of doubt, not in the
event of a Change in Control to which Section 5.8(a)(2) of the Plan applies),
the Restriction Period applicable to the Restricted Stock Units shall lapse as a
result of such Change in Control only in the event you also terminate employment
with the Company or any of its Subsidiaries or affiliates for Good Reason, or if
your employment is terminated by the Company or any of its Subsidiaries or
affiliates without Cause, within two years following such Change in Control (the
“Protection Period”).  In the event of such Change in Control pursuant to
Section 5.8(b)(3) or (4) of the Plan in connection with which the holders of
Common Stock receive shares of common stock that are registered under Section 12
of the Exchange Act, there shall be substituted for each share of Common

 

--------------------------------------------------------------------------------


 

Stock relating to the Restricted Stock Units the number, type and class of
shares into which each outstanding share of Common Stock shall be converted
pursuant to such Change in Control.

 

For purposes of the foregoing, “Good Reason” shall mean:

 

(i)            There has occurred a material reduction by the Company, a
Subsidiary or affiliate in your base salary in effect immediately before the
beginning of the Protection Period or as increased from time to time thereafter;

 

(ii)           The Company, a Subsidiary or affiliate, without your written
consent, has required you to be relocated anywhere in excess of thirty-five (35)
miles from your office location immediately before the beginning of the
Protection Period, except for required travel on the business of the Company, a
Subsidiary or affiliate to an extent substantially consistent with your business
travel obligations immediately before the beginning of the Protection Period; or

 

(iii)          The Company or a Subsidiary has reduced in any manner which you
reasonably consider important your title, job authorities or responsibilities
immediately before the beginning of the Protection Period.

 

You may exercise your right to terminate your employment for Good Reason by
giving the Company a written notice of termination specifying in reasonable
detail the circumstances constituting such Good Reason. However, the Company
shall have thirty (30) days to “cure” such that the circumstances constituting
such Good Reason are eliminated.  Your employment shall terminate at the end of
such thirty (30)-day period only if the Company has failed to cure such
circumstances constituting the Good Reason.

 

Your termination of employment within a Protection Period shall be for Good
Reason if one of the occurrences specified in this Section 3 shall have occurred
(and subject to the cure provision of the immediately preceding paragraph),
notwithstanding that you may have other reasons for terminating employment,
including employment by another employer which you  desire to accept.] [Portion
of this in brackets used for members of the Executive Leadership Team.]

 

4.              [Termination of Employment: In the event that you terminate
employment with the Company, its affiliates, and/or its Subsidiaries for any
reason, or in the event that the Company, its affiliates, and/or its
Subsidiaries terminates your employment with or without Cause, all of the
unvested Restricted Stock Units you hold at the time your employment terminates
shall be forfeited to the Company, subject to Section 3.3 of the Plan; provided,
however, that in the event your employment with the Company is terminated due to
(a) death, (b) disability or (c) retirement on or after (A) age 65, (B) age 62
with a minimum of 5 years employment with or service to the Company or its
Subsidiaries or affiliates or (C) age 55 with a minimum of 10 years employment
with or service to the Company or its Subsidiaries or affiliates (in the case of
each termination described in (A), (B) or (C), a “Retirement”), a prorated
portion of the Restricted Stock Units awarded and/or credited under this Award
Agreement shall vest.  Such proration shall be calculated by multiplying the
number of Restricted Stock Units awarded and/or credited under this Award
Agreement by a fraction, the numerator of which is the number of full months
that have elapsed between the Grant Date and your termination date and the
denominator of which is 36.  Notwithstanding the foregoing, in the event of your
Retirement on or after [one day after first anniversary of grant date], the
Restricted Stock Units shall continue to vest in accordance with Section 3
above.] [This version of Section 4 used for members of the Executive Leadership
Team.]

 

4.         [Termination of Employment: In the event that you terminate
employment with the Company, its affiliates, and/or its Subsidiaries for any
reason, or in the event that the Company, its affiliates, and/or its
Subsidiaries terminates your employment with or without Cause, all of the
unvested Restricted Stock Units you hold at the time your employment terminates
shall be forfeited to the Company, subject to Section 3.3 of the Plan and
provided, that in the event your employment with the Company is terminated

 

2

--------------------------------------------------------------------------------


 

due to (a) death, (b) disability or (c) retirement on or after (A) age 65,
(B) age 62 with a minimum of 5 years employment with or service to the Company
or its Subsidiaries or affiliates or (C) age 55 with a minimum of 10 years
employment with or service to the Company or its Subsidiaries or affiliates, a
prorated portion of the Restricted Stock Units awarded and/or credited under
this Award Agreement shall vest.  Such proration shall be calculated by
multiplying the number of Restricted Stock Units awarded and/or credited under
this Award Agreement by a fraction, the numerator of which is the number of full
months that have elapsed between the Grant Date and your termination date and
the denominator of which is 36.] [This version of Section 4 used for persons who
are not  members of the Executive Leadership Team.]

 

5.              Voting Rights and Dividends.  You do not have the right to vote
any shares of Common Stock or to receive dividends on them prior to the date
such shares are to be issued to you pursuant to the terms of this Award
Agreement.  As of each date on which dividends are paid on the shares of Common
Stock, the Company shall credit to the Award additional Restricted Stock Units,
the number of which shall be determined by multiplying the amount of such
dividend per share of Common Stock by the number of shares of Common Stock then
subject to the Award, and dividing the product thereof by the Fair Market Value
of a share of Common Stock on the applicable dividend payment date.

 

6.              Income Tax and Social Insurance Contribution Withholding: Prior
to the issuance or delivery of any shares of Common Stock, the Company or the
Subsidiary or affiliate that employs you (the “Employer”) (if applicable) shall
have the right to require you to pay any U.S. Federal, state, local or other
taxes (including non-U.S. taxes, social insurance, payroll tax, payment on
account or other tax-related withholding) (“Tax-Related Items”) which may be
required to be withheld or paid in connection with the Restricted Stock Units. 
Such obligation shall be satisfied either:

 

(a)      by the Company by withholding whole shares of Common Stock which would
otherwise be delivered to you, having an aggregate Fair Market Value determined
as of the date the obligation to withhold or pay taxes arises in connection with
the Restricted Stock Units (the “Tax Date”), or by the Company or Employer
withholding an amount of cash which would otherwise be payable to you, in the
amount necessary to satisfy any such obligation; or

 

(b)      by you by any of the following means: (A) a cash payment to the Company
or the Employer in the amount necessary to satisfy any such obligation,
(B) delivery (either actual delivery or by attestation procedures established by
the Company) to the Company of shares of Common Stock having an aggregate Fair
Market Value, determined as of the Tax Date, equal to the amount necessary to
satisfy any such obligation, (C) authorizing the Company to withhold whole
shares of Common Stock which would otherwise be delivered having an aggregate
Fair Market Value, determined as of the Tax Date, or withhold an amount of cash
which would otherwise be payable to you, equal to the amount necessary to
satisfy any such obligation, or (D) any combination of (A), (B) and (C).

 

Shares of Common Stock to be delivered or withheld may not have an aggregate
Fair Market Value, determined as of the Tax Date, in excess of the amount
determined by applying the minimum statutory withholding rate (as determined by
the Company in good faith and in its sole discretion).  Any fraction of a share
of Common Stock which would be required to satisfy such an obligation shall be
disregarded and you shall pay the remaining amount in cash.

 

Regardless of any action the Company or the Employer (if applicable) takes with
respect to any or all Tax-Related Items, you acknowledge and agree that the
ultimate liability for all Tax-Related Items legally due by you is and remains
your responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Units or the shares of Common Stock issued
upon vesting of the Units, and (ii) do not commit to structure the terms of the
Award (or any aspect of the Units) to reduce or eliminate your liability for
Tax-Related Items.

 

7.                    Change of Capitalization:  If, prior to the time the
restrictions imposed by Section 3 of this Award Agreement on the Restricted
Stock Units awarded hereunder lapse, the Company shall be reorganized or

 

3

--------------------------------------------------------------------------------


 

consolidated or merged with another corporation, the appropriate amount of any
stock, securities or other property exchangeable for shares of Common Stock
pursuant to such reorganization, consolidation or merger shall be appropriately
substituted for the shares of Common Stock then subject to the Restricted Stock
Units issued and/or credited hereunder.

 

8.                    Continuation of Employment: This Award Agreement shall not
confer upon you any right to continuation of employment by the Company, its
affiliates, and/or its Subsidiaries, nor shall this Award Agreement interfere in
any way with the Company’s, its affiliates’, and/or its Subsidiaries’ right to
terminate your employment at any time, except to the extent expressly provided
otherwise in a written agreement between you and the Company, an affiliate or
Subsidiary or prohibited by law.

 

9.                    No Right to Future Grants; No Right of Employment;
Extraordinary Item: In accepting the grant, you acknowledge that:  (a) the Plan
is established voluntarily by the Company, it is discretionary in nature and it
may be modified, suspended or terminated by the Company at any time, as provided
in the Plan and this Award Agreement; (b) the grant of the Restricted Stock
Units is voluntary and occasional and does not create any contractual or other
right to receive future grants of Restricted Stock Units, or benefits in lieu of
Restricted Stock Units, even if Restricted Stock Units have been granted
repeatedly in the past; (c) all decisions with respect to future grants, if any,
will be at the sole discretion of the Company; (d) your participation in the
Plan is voluntary; (e) the Restricted Stock Units and any Common Stock subject
to the Restricted Stock Units are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (f) the grant of Restricted Stock Units is provided for future
services to the Company and its Affiliates and is not under any circumstances to
be considered compensation for past services; (g) in the event that you are an
employee of an affiliate or Subsidiary of the Company, the grant will not be
interpreted to form an employment contract or relationship with the Company; and
furthermore, the grant will not be interpreted to form an employment contract
with the affiliate or Subsidiary that is your employer; (h) the future value of
the underlying shares of Common Stock is unknown and cannot be predicted with
certainty; (i) no claim or entitlement to compensation or damages arises from
forfeiture or termination of the Restricted Stock Units or diminution in value
of the Restricted Stock Units or the shares of Common Stock and you irrevocably
release the Company, its affiliates and/or its Subsidiaries from any such claim
that may arise; (j) in the event of involuntary termination of your employment,
your right to receive Restricted Stock Units and vest in Restricted Stock Units
and/or Common Stock under the Plan, if any, will terminate in accordance with
the terms of the Plan and will not be extended by any notice period mandated
under local law; furthermore, your right to vest in the Restricted Stock Units
after such termination of employment, if any, will be measured by the date of
termination of your active employment and will not be extended by any notice
period mandated under local law; and (k) if you are resident or employed outside
the United States, neither the Company nor any of its Subsidiaries or affiliates
shall be liable for any change in the value of the Restricted Stock Units, the
amount realized upon settlement of the Restricted Stock Units or the amount
realized upon a subsequent sale of any shares of Common Stock, resulting from
any fluctuation of the United States Dollar/local currency exchange rate.

 

10.             Requirements of Law: The granting of Restricted Stock Units
under the Plan, and the issuance or delivery of any certificate or certificates
for shares of Common Stock upon the vesting of Restricted Stock Units shall be
subject to, and conditioned upon, satisfaction of all applicable laws, rules,
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

11.             Alternative Form of Settlement in Non-U.S. Jurisdictions: 
Notwithstanding anything in the Agreement to the contrary, if you are resident
or employed outside of the United States, the Company may, in its sole
discretion, settle the Restricted Stock Units in the form of a cash payment to
the extent settlement in shares of Common Stock: (i) is prohibited under local
law; (ii) would require you, the Company and/or its Subsidiaries or affiliates
to obtain the approval of any governmental and/or regulatory body in your
country of residence (or country of employment, if different); (iii) would
result in adverse tax consequences for you or the Company; or (iv) is
administratively burdensome.

 

4

--------------------------------------------------------------------------------


 

Alternatively, the Company may, in its sole discretion, settle the Restricted
Stock Units in the form of shares of Common Stock but require you to sell such
shares immediately or within a specified period following your termination of
employment (in which case, this Award Agreement shall give the Company the
authority to issue sales instructions on your behalf).

 

12.             Compliance with Local Law:  If you are resident or employed
outside of the United States, as a condition to the grant of Restricted Stock
Units, you agree to repatriate all payments attributable to the shares of Common
Stock and/or cash acquired under the Plan in accordance with local foreign
exchange rules and regulations in your country of residence (and country of
employment, if different).  In addition, you agree to take any and all actions,
and consent to any and all actions taken by the Company and the Company’s
Subsidiaries and affiliates, as may be required to allow the Company and the
Company’s Subsidiaries and affiliates to comply with local laws, rules and
regulations in your country of residence (and country of employment, if
different).  Finally, you agree to take any and all actions as may be required
to comply with your personal legal and tax obligations under local laws,
rules and regulations in your country of residence (and country of employment,
if different).

 

13.             Employee Data Privacy. You hereby explicitly and unambiguously
consent to the collection, use, processing and transfer, in electronic or other
form, of your personal data as described in this document by and among, as
applicable, the Company, its affiliates and its Subsidiaries for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.

 

You understand that the Company (and/or the Employer, if applicable) holds
certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, email address, family
size, marital status, sex, beneficiary information, emergency contacts,
passport/visa information, age, language skills, driver’s license information,
nationality, C.V. (or resume), wage history, employment references, social
insurance number, resident registration number or other identification number,
salary, job title, employment or severance contract, current wage and benefit
information, personal bank account number, tax related information, plan or
benefit enrollment forms and elections, option or benefit statements, any shares
of stock or directorships in the company, details of all options or any other
entitlements to shares of stock awarded, canceled, purchased, vested, unvested
or outstanding for purpose of managing and administering the Plan (“Data”).

 

You understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan including, but not
limited to, the affiliates of the Company and/or Morgan Stanley Smith Barney
LLC, or any successor.  These third party recipients may be located in your
country or elsewhere, and the recipient’s country may have different data
privacy laws and protections than your country.  You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting Corporate Human Resources.

 

You authorize the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party with whom you may elect to deposit any shares of Common Stock acquired. 
You understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan.

 

You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing Corporate Human Resources.

 

You understand, however, that refusing or withdrawing your consent may affect
your ability to participate in the Plan.  For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact Corporate Human Resources.

 

14.             Compliance with Section 409A of the Code.  It is intended that
this Award Agreement and the Plan be exempt from the provisions of section 409A
of the Code to the maximum extent permissible under law.

 

5

--------------------------------------------------------------------------------


 

To the extent section 409A of the Code applies to this Award Agreement and the
Plan, it is intended that this Award Agreement and the Plan comply with the
provisions of section 409A of the Code.  This Award Agreement and the Plan shall
be administered and interpreted in a manner consistent with this intent.  In the
event that this Award Agreement or the Plan does not comply with section 409A of
the Code (to the extent applicable thereto), the Company shall have the
authority to amend the terms of this Award Agreement or the Plan (which
amendment may be retroactive to the extent permitted by section 409A of the Code
and may be made by the Company without your consent) to avoid excise taxes and
other penalties under section 409A of the Code, to the extent possible. 
  Notwithstanding the foregoing, no particular tax result for you with respect
to any income recognized by you in connection with this Award Agreement is
guaranteed, and you solely shall be responsible for any taxes, penalties,
interest or other losses or expenses incurred by you under section 409A of the
Code in connection with this Award Agreement.  To the extent any amounts under
this Award Agreement are payable by reference to your “termination of
employment,” such term shall be deemed to refer to your “separation from
service,” within the meaning of section 409A of the Code.  Notwithstanding any
other provision in this Plan, if you are a “specified employee,” as defined in
section 409A of the Code, as of the date of your separation from service, then
to the extent any amount payable under this Award Agreement (i) constitutes the
payment of nonqualified deferred compensation, within the meaning of section
409A of the Code, (ii) is payable upon your separation from service and
(iii) under the terms of this  Award Agreement would be payable prior to the
six-month anniversary of your separation from service, such payment shall be
delayed until the earlier to occur of (a) the six-month anniversary of your
separation from service or (b) the date of your death.

 

15.             Administration: This Award Agreement and your rights hereunder
are subject to all the terms and conditions of the Plan, as the same may be
amended from time to time, as well as to such rules and regulations as the Board
or the Committee may adopt for administration of the Plan.

 

16.             Not a Public Offering in Non-U.S. Jurisdictions:  If you are
resident or employed outside of the United States, neither the grant of the
Restricted Stock Units under the Plan nor the issuance of the underlying shares
of Common Stock upon vesting of the Restricted Stock Units is intended to be a
public offering of securities in your country of residence (and country of
employment, if different).  The Company has not submitted any registration
statement, prospectus or other filings to the local securities authorities in
jurisdictions outside of the United States unless otherwise required under local
law.

 

17.             Insider Trading/Market Abuse Laws.  Your country of residence
may have insider trading and/or market abuse laws that may affect your ability
to acquire or sell shares of Common Stock under the Plan during such times you
are considered to have “inside information” (as defined in the laws in your
country).  These laws may be the same or different from any Company insider
trading policy.  You acknowledge that it is your responsibility to be informed
of and compliant with such regulations, and you are advised to speak to your
personal advisor on this matter.

 

18.             Governing Law:  All questions concerning the construction,
validity and interpretation of this Award Agreement and the Plan shall be
governed and construed according to the laws of the State of Delaware, without
regard to the application of the conflicts of laws provisions thereof.  Any
disputes regarding this Award or the Plan shall be brought only in the state or
federal courts of the State of Delaware.

 

19.             Severability:  The invalidity or unenforceability of any
provision of the Plan or this Award Agreement will not affect the validity or
enforceability of any other provision of the Plan or this Award Agreement, and
each provision of the Plan and this Award Agreement will be severable and
enforceable to the extent permitted by law.

 

20.             Addendum to Award Agreement:  Notwithstanding any provisions of
this Award Agreement to the contrary, the Restricted Stock Units shall be
subject to such special terms and conditions for your country of residence (and
country of employment, if different), as the Company may determine in its sole
discretion and which shall be set forth in an addendum to these terms and
conditions (the “Addendum”).  If you transfer your residence and/or employment
to another country, any special terms and conditions for such country will apply
to the Restricted Stock Units to the extent the Company

 

6

--------------------------------------------------------------------------------


 

determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local laws,
rules and regulations, or to facilitate the operation and administration of the
Award and the Plan (or the Company may establish additional terms and conditions
as may be necessary or advisable to accommodate your transfer).  In all
circumstances, the Addendum shall constitute part of these terms and conditions.

 

21.             Electronic Delivery:  The Company may, in its sole discretion,
decide to deliver any documents related to the Restricted Stock Units or other
awards granted to you under the Plan by electronic means.  You hereby consent to
receive such documents be electronic delivery and agree to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party-designated by the Company.

 

22.             English Language:  If you are resident and/or employed outside
of the United States, you acknowledge and agree that it is your express intent
that the Award Agreement, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Restricted Stock
Units, be drawn up in English.  If you have received the Award Agreement, the
Plan or any other documents related to the Restricted Stock Units translated
into a language other than English, and if the meaning of the translated version
is different than the English version, the English version will control.

 

23.       Additional Requirements:  The Company reserves the right to impose
other requirements on the Restricted Stock Units, any shares of Common Stock
acquired pursuant to the Restricted Stock Units, and your participation in the
Plan, to the extent the Company determines, in its sole discretion, that such
other requirements are necessary or advisable in order to comply with local
laws, rules and regulations, or to facilitate the administration of the Award
and the Plan.  Such requirements may include (but are not limited to) requiring
you to sign any agreements or undertakings that may be necessary to accomplish
the foregoing.

 

24.       Clawback Policy.  This Award Agreement and the Restricted Stock Units
are subject to the Company’s Policy on Recoupment of Incentive Compensation and
any similar policy or policies that have been or may be adopted by the Company.

 

 

Ingredion Incorporated

 

 

 

 

By:

 

 

 

 

 

 

Diane J. Frisch

 

 

 

 

Title:

Senior Vice President, Human Resources

 

 

*          *          *          *          *

 

7

--------------------------------------------------------------------------------


 

Ingredion Incorporated

Addendum to the Restricted Stock Units Award Agreement

 

In addition to the terms of the Plan and the Award Agreement, the Restricted
Stock Units are subject to the following additional terms and conditions.  All
defined terms contained in this Addendum shall have the same meaning as set
forth in the Plan and the Award Agreement.  Pursuant to Section 20 of the Award
Agreement, if you transfer your residence and/or employment to another country
reflected in an Addendum, the additional terms and conditions for such country
(if any) will apply to you to the extent the Company determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable in order to comply with local laws, rules and regulations, or to
facilitate the operation and administration of the Award and the Plan (or the
Company may establish additional terms and conditions as may be necessary or
advisable to accommodate your transfer).

 

AUSTRALIA

 

Shareholder Approval Requirement.  Notwithstanding provision in the Award
Agreement to the contrary, you will not be entitled to, and shall not claim, any
benefit under the Plan (including, without limitation, a legal right as set
forth in Section 4 of the Agreement) if the provision of such benefit would give
rise to a breach of Part 2D.2 of the Corporations Act 2001 (Cth), any other
provision of that Act, or any other applicable statute, rule or regulation which
limits or restricts the giving of such benefits.  Further, the Company’s
affiliate in Australia is under no obligation to seek or obtain the approval of
its shareholders for the purpose of overcoming any such limitation or
restriction.

 

BRAZIL

 

1.             Labor Law Acknowledgment. You agree that (i) the benefits
provided under the Award Agreement and the Plan are the result of commercial
transactions unrelated to your employment; (ii) the Award Agreement and the Plan
are not a part of the terms and conditions of your employment; and (iii) the
income from the vesting of the Restricted Stock Units, if any, is not part of
your remuneration from employment.

 

2.             Compliance with Law.  By accepting the Restricted Stock Units,
you agree to comply with applicable Brazilian laws and to pay any and all
applicable taxes associated with the vesting of the Restricted Stock Units, the
receipt of dividends and/or the sale of Shares acquired under the Plan.

 

CANADA

 

1.             Settlement in Shares.  Notwithstanding anything to the contrary
in the Award Agreement, Addendum or the Plan, your Award shall be settled only
in shares of Common Stock (and may not be settled in cash).

 

2.             Use of English Language.  You acknowledge and agree that it is
your express wish that this Award Agreement, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English.  Vous
reconnaissez et consentez que c’est votre souhait exprès qui cet accord, de meme
que tous documents, toutes notifications et tous procédés légaux est entré dans,
donné ou instituté conformément ci-annexé ou relatant directement ou
indirectement ci-annexé, est formulé dans l’anglais.

 

CHILE

 

Private Placement.  The following provision shall replace Section 16 of the
Award Agreement:

 

The grant of the Restricted Stock Units hereunder is not intended to be a public
offering of securities in Chile but instead is intended to be a private
placement.

 

a)             The starting date of the offer will be the Grant Date (as defined
in the “Award Agreement”), and this offer conforms to General Ruling no. 336 of
the Chilean Superintendence of Securities and Insurance;

 

8

--------------------------------------------------------------------------------


 

b)             The offer deals with securities not registered in the registry of
securities or in the registry of foreign securities of the Chilean
Superintendence of Securities and Insurance, and therefore such securities are
not subject to its oversight;

c)              The issuer is not obligated to provide public information in
Chile regarding the foreign securities, as such securities are not registered
with the Chilean Superintendence of Securities and Insurance; and

d)             The foreign securities shall not be subject to public offering as
long as they are not registered with the corresponding registry of securities in
Chile.

 

a)             La fecha de inicio de la oferta será el de la fecha de
otorgamiento (o “grant date”, según este término se define en el documento
denominado “Award Agreement”) y esta oferta se acoge a la norma de Carácter
General n° 336 de la Superintendencia de Valores y Seguros Chilena;

b)             La oferta versa sobre valores no inscritos en el registro de
valores o en el registro de valores extranjeros que lleva la Superintendencia de
Valores y Seguros Chilena, por lo que tales valores no están sujetos a la
fiscalización de ésta;

c)              Por tratar de valores no inscritos no existe la obligación por
parte del emisor de entregar en Chile información pública respecto de esos
valores; y

d)             Esos valores no podrán ser objeto de oferta pública mientras no
sean inscritos en el registro de valores correspondiente.

 

MEXICO

 

1.             Commercial Relationship.  You expressly recognize that your
participation in the Plan and the Company’s grant of the Restricted Stock Units
does not constitute an employment relationship between you and the Company.  You
have been granted the Restricted Stock Units as a consequence of the commercial
relationship between the Company and the Company’s affiliate in Mexico that
employs you, and the Company’s local affiliate in Mexico is your sole employer. 
Based on the foregoing, (a) you expressly recognize the Plan and the benefits
you may derive from your participation in the Plan does not establish any rights
between you and the Company’s affiliate in Mexico that employs you, (b) the Plan
and the benefits you may derive from your participation in the Plan are not part
of the employment conditions and/or benefits provided by the Company’s affiliate
in Mexico that employs you, and (c) any modifications or amendments of the Plan
by the Company, or a termination of the Plan by the Company, shall not
constitute a change or impairment of the terms and conditions of your employment
with the Company’s affiliate in Mexico that employs you.

 

2.             Extraordinary Item of Compensation.  You expressly recognize and
acknowledge that your participation in the Plan is a result of the discretionary
and unilateral decision of the Company, as well as your free and voluntary
decision to participate in the Plan in accordance with the terms and conditions
of the Plan, the Award Agreement and this Addendum.  As such, you acknowledge
and agree that the Company may, in its sole discretion, amend and/or discontinue
your participation in the Plan at any time and without any liability.  The value
of this Award is an extraordinary item of compensation outside the scope of your
employment contract, if any.  This Award is not part of your regular or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits, or any similar payments, which are the exclusive obligations of the
Employer.

 

SINGAPORE

 

Securities Law Information.  The grant this Award under the Plan is being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (the “SFA”).  The Plan has
not been and will not be lodged or registered as a prospectus with the Monetary
Authority of Singapore and is not regulated by any financial supervisory
authority pursuant to any legislation in Singapore.  Accordingly, statutory
liability under the SFA in relation to the content of prospectuses would not
apply.  You should note that, as a result, the Award is subject to section 257
of the SFA and you will not be able to make: (a) any subsequent sale of the
shares of Common Stock underlying the Award in Singapore; or (b) any offer of
such subsequent sale of the shares of Common Stock subject to the Award in
Singapore, unless such sale or offer is made pursuant to the exemptions under
Part XIII Division 1 Subdivision (4) (other than section 280) of the SFA.

 

9

--------------------------------------------------------------------------------


 

SOUTH AFRICA

 

1.             Withholding Taxes.  The following provision supplements
Section 10 of the Award Agreement:

 

By accepting the Restricted Stock Units, you agree to notify the Employer of the
amount of any gain realized upon vesting of the Restricted Stock Units.  If you
fail to advise the Employer of the gain realized upon vesting of the Restricted
Stock Units, you may be liable for a fine.  You will be responsible for paying
any difference between the actual tax liability and the amount withheld.

 

2.             Exchange Control Obligations.  You are solely responsible for
complying with applicable exchange control regulations and rulings (the
“Exchange Control Regulations”) in South Africa.  As the Exchange Control
Regulations change frequently and without notice, you should consult your legal
advisor prior to the acquisition or sale of Shares under the Plan to ensure
compliance with current Exchange Control Regulations.  Neither the Company nor
any of its Subsidiaries or affiliates will be liable for any fines or penalties
resulting from your failure to comply with applicable laws.

 

3.             Securities Law Information and Acceptance of the Restricted Stock
Units.  Neither the Restricted Stock Units nor the underlying Shares shall be
publicly offered or listed on any stock exchange in South Africa.  The offer is
intended to be private pursuant to Section 96 of the Companies Act and is not
subject to the supervision of any South African governmental authority.

 

The Restricted Stock Units offer must be finalized on or before the 60th day
following the Grant Date.  If you do not want to accept the Restricted Stock
Units, you must decline the Restricted Stock Units no later than the 60th day
following the Grant Date.  If you do not decline the Restricted Stock Units on
or before the 60th day following the Grant Date, you will be deemed to accept
the Restricted Stock Units.

 

SOUTH KOREA

 

Employee Data Privacy.  By accepting this Award Agreement:

 

1.              I agree to the collection, use, processing and transfer of Data
as described in Section 13 of the Award Agreement; and

2.              I agree to the processing of my unique identifying information
(resident registration number) as described in Section 13 of the Award
Agreement.

 

UNITED KINGDOM

 

1.                                    Income Tax and Social Insurance
Contribution Withholding.  The following provision supplements Section 6 of the
Award Agreement:

 

If payment or withholding of the income tax due in connection with the
Restricted Stock Units is not made within ninety (90) days after the end of the
U.K. tax year in which the event giving rise to the income tax liability occurs
or such other period specified in Section 222(1)(c) of the U.K. Income Tax
(Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any uncollected
income tax paid by the Employer shall constitute a loan owed by you to the
Employer, effective as of the Due Date.  You agree that the loan will bear
interest at the then-current official rate of Her Majesty’s Revenue & Customs
(“HMRC”), it shall be immediately due and repayable, and the Company or the
Employer may recover it at any time thereafter by any of the means referred to
in Section 6 of the Award Agreement.  Notwithstanding the foregoing, if you are
a director or executive officer of the Company (within the meaning of
Section 13(k) of the U.S. Securities and Exchange Act of 1934, as amended), you
shall not be eligible for a loan from the Company or the Employer to cover the
income tax liability.  In the event that you are a director or executive officer
of the Company and the income tax is not collected from or paid by you by the
Due Date, the payment of any uncollected income tax and employee

 

10

--------------------------------------------------------------------------------


 

national insurance contributions (“NICs”) by the Employer may constitute a
benefit to you (the “Tax Benefit”) on which additional income tax and NICs will
be payable.  If you are a director or executive officer of the Company, you will
be responsible for paying and reporting any income tax due on the Tax Benefit
directly to HMRC under the self-assessment regime, and the Employer will hold
you liable for the Tax Benefit and the cost of any employee NICs due on the Tax
Benefit that the Company or the Employer was obligated to pay and paid.  The
Company or the Employer (as applicable) may recover the Tax Benefit and the cost
of any such employee NICs from you at any time by any of the means referred to
in Section 6 of the Award Agreement.

 

2.                                    Exclusion of Claim. You acknowledge and
agree that you will have no entitlement to compensation or damages insofar as
such entitlement arises or may arise from your ceasing to have rights under or
to be entitled to the Award, whether or not as a result of the termination of
your employment with the Company or its Subsidiaries or affiliates for any
reason whatsoever (whether the termination is in breach of contract or
otherwise), or from the loss or diminution in value of the Award.  Upon the
grant of the Restricted Stock Units, you shall be deemed irrevocably to have
waived any such entitlement.

 

*          *          *          *          *

 

11

--------------------------------------------------------------------------------